﻿Forty years ago this month, my compatriot Count Police Bernadotte was murdered during his mission as United Nations mediator on Palestine. His name reminds us of the planned political violence which, however meaningless, is still a reality. His name also reminds us that the practical work for peace and security has been a central task of the United Nations during its entire existence.
The world's expectations of the United Nations have varied over the years. The United Nations role in recent efforts for peace has once again raised expectations.
Last year we were many in this Assembly who discussed how the United Nations was to overcome the crisis that threatened its existence. The issue today is how the Organization can live up to the expectations, how the United Nations can best make use of the "window of opportunity" that has opened.
Under the skilful leadership of the Secretary-General, the United Nations has contributed to creating new opportunities for solving conflicts and restoring peace. Strong support for the United Nations work for peace is called for. Such support would also contribute to making the United Nations the strong and effective organization that is needed if we are to meet the global challenges of the 199Usí halting the arms race, protecting the environment, safeguarding our resources and promoting development.
The threats to our survival are coming from various directions. We are becoming increasingly dependent on global co-operation. It is the United Nations that must channel and organize this co-operation.
The cease-fire between Iran and Iraq has brought to an end eight years of war with immense human suffering and immeasurable material damage. Security Council resolution 598 (1987) and the Secretary-General's intensive work to implement the resolution have been important contributions. The negotiations that have been initiated have Sweden's strong and active support. Consequently, Sweden has responded in a positive way to the Secretary-General's request for participation in the United Nations Iran-Iraq Military Observer Group. The Swedish Government was honoured that the Secretary-General, in consultation with the patties, appointed Mr. Jan Rliasson, Sweden's Ambassador to the United Nations, to be his personal representative at the peace negotiations. It is our fervent hope that the parties will show goodwill and succeed in achieving a comprehensive, just and honourable settlement.
United Nations peace efforts have also made progress in the Afghanistan conflict. Sweden supports the endeavours to carry through the Geneva agreements, not least by participating in the United Nations Observer Group in the area.
Peace has not yet come to Afghanistan. Continued warfare is delaying the enormous work of reconstruction that needs to be carried out. The millions of refugees cannot yet return in safety. It is of utmost importance that the United Nations be given a central and co-ordinating role in the repatriation of refugees and in the reconstruction of the country. In the past years Sweden has given humanitarian assistance to the war victims in Afghanistan. We also intend to give strong support to the assistance programme being prepared through the United Nations Co-ordinator of Humanitarian and Economic Aid to Afghanistan.
In the Middle East, the uprising in the territories occupied by Israel has created a new situation. The people in the occupied territories have clearly shown that they no longer accept their plight. Israel's continued control over these areas rests on force. Ws condemn Israel's brutal oppression of the Palestinians. The occupation must cease and Israel withdraw from all the territories occupied since 1967. This is the path to the achievement of a lasting peace. A heavy responsibility rests upon Israel and the Palestine Liberation Organization (PLO). They must recognize each other as negotiating parties. Israel must recognize the right of the Palestinians to self-determination, including the right to establish a State of their own. The Palestinians must recognize Israel's right to exist within secure boundaries. Both the PLO and Israel have to accept and implement resolutions 242 (1967) and 338 (1973). Both sides must renounce terror. An international peace conference under the auspices of the United Nations, with the participation of all the parties directly concerned, is the path that should be taken as soon as possible. To oppose this is to oppose the quest for peace. 
Progress has been made in the negotiations between Angola, Cuba and South Africa. The negotiations must lead to independence for Namibia based on Security Council resolution 435 (1978), and also to peace for Angola. Sweden confirms its undertaking to assist the United Nations in this process through, among other things, participation in the United Nations Transition Assistance Group. Sweden is also prepared to enter into extensive development co-operation with a free and independent Namibia, as we did with the frontline States.
Settlement of the Questions of Angola and Namibia will not eliminate the root cause of conflict in southern Africa, which remains apartheid. South Africa's apartheid policy and its destabilization of neighbouring countries continue to constitute a massive violation of human rights and a threat to international peace and security. Pending a United Nations decision on effective sanctions against South Africa, Sweden has introduced a ban on both trade with and investments in South Africa and Namibia. This is in accordance with a Nordic programme of action. We hope that our measures and those of other countries are the embryo of massive pressure on South Africa to abolish the apartheid system.
The search for a peaceful settlement in Kampuchea is still at a preliminary stage. A peaceful solution requires that the Vietnamese troops be withdrawn and that the Kampuchean people be allowed to decide their own future. Also, guarantees must be given that atrocities of the kind that took place during the years 1975 to 1979 are not to be repeated.
The best foundation for peace in Central America continues to be the peace plan signed by five Presidents of the region a year ago. Great efforts have been made to implement the peace plan, but the breakthrough has yet to come. Renewed efforts must be made by the Central Americans themselves and by the international community. The peace plan's principles of democracy and of international law must be respected by all, both in and outside the region. With its great influence, the United States bears a special responsibility. Development assistance is necessary if the countries in the region are to be capable of tackling the consequences of many years of economic and social injustice. Those are the primary causes of the conflict.
In Cyprus and in Western Sahara, the Secretary-General has contributed to renewed hopes for progress towards a peaceful settlement. We also hope that the contacts that recently took place on the Korean peninsula will lead to reconciliation and a peaceful solution.
While positive steps are being taken in several regional conflicts, human suffering has increased in the countries in and around the Horn of Africa. The United Nations has an important role to play in supplying aid to refugees and others in distress in that region. The political problems in the region are also in urgent need of a solution.
Sweden has a long tradition of participating in United Nations peace-keeping operations. The most recent United Nations operation in this field illustrates the Organization's capacity to meet new demands expeditiously. It is all the more disquieting that the financing of the peace-keeping operations remains a grave problem. It is in the interests of all Member States that these operations rest on a solid financial foundation.
Armed conflicts afflict people in a brutal and shockingly palpable way. There are, however, other kinds of threats, which develop slowly and less spectacularly, but which in time have come to constitute a danger to the entire planet. Among those are environmental degradation and its dramatic and large-scale effects. As a threat to our survival it is not inferior to the arms race.
Alarming research reports tell us that the climate has begun to change as a probable result of the greenhouse effect. Life-giving resources are being destroyed by erosion, desertification and the devastation of forests. People's health is increasingly being affected by the poisoning of water and food chains and depletion of the ozone layer.
The causes of these threats to the environment lie in excessive exploitation of natural resources, brought on by poverty, and in industrial pollution and waste of resources, not least in the field of energy. The impact of man on the environment may have reached the threshold of unknown environmental disasters.
The United Nations is in a unique position to rally the world's Governments to action. Preparations should immediately be initiated for a global United Nations conference on environment and development in 1992. Such a conference must take concrete decisions on joint measures both to solve acute environmental problems and to achieve long-term changes in policy. This year's session of the General Assembly should decide on a conference and request the Secretary-General to present to its next session proposals on the aim and direction, organization and preparation of the conference. As I mentioned in the Assembly last year, Sweden is again prepared to act as host, if this is the general wish.
The agreement between the United States and the Soviet Union on the elimination of land-based intermediate-range nuclear weapons is historic. But it is essential that results be rapidly achieved in the negotiations on the reduction of strategic nuclear weapons and of conventional forces as well.
The third special session of the General Assembly devoted to disarmament ended without agreement on a concluding document. However, we must now look ahead and take as a starting-point what was achieved during the special session.
We must quickly bring about negotiations on a comprehensive test ban within the framework of the Conference on Disarmament. The time is also ripe to investigate the possibility of the prohibition of the use of nuclear weapons, based on international law. Continued attention must be given to naval armaments. The United Nations must be given an increased role in monitoring compliance with disarmament agreements. The nuclear powers must abandon their policy of neither confirming nor denying the existence of nuclear weapons on naval vessels visiting foreign ports. This would remove a cause of widespread anxiety among the general public. The United Nations reports on the use of chemical weapons in the war between Iran and Iraq have once again reminded us of the terrible effects of these weapons. We have also been greatly concerned by allegations that they are still being used by Iraq against the Kurdish population. Sweden and a number of other countries have requested that those allegations be investigated. The cessation of hostilities between Iran and Iraq must not be exploited for the persecution of the Kurdish minority.
Chemical warfare is a violation of international law and must be condemned. The negotiations on a global convention banning chemical weapons must be concluded with urgency. Sweden looks favourably upon the initiative launched yesterday by the President of the United States on the convening of an international conference on the use of chemical weapons.
One of the most important contributions of the United Nations has been to draw up rules within the field of human rights. Several conventions have come into existence over the last 40 years, but rules are of little use if they are not observed. In all too many parts of the world the task remains to translate the rules into practical use. Respect for the rights and personal integrity of the individual must not remain just empty words.
The past decade has been a period of deepening crisis for many developing countries. The debt crisis, low domestic savings and falling investments are today among the most serious obstacles to development. The internal readjustments that have been necessary as a consequence of this have been distressing and have aggravated the social problems.
The international community has an obligation to mitigate this crisis. It is disheartening to have to say that only a few among the most affluent have reached the goal of 1 per cent of gross national product for development assistance. Co-ordinated measures to alleviate the debt burden of the poorest developing countries are today an important task for international assistance.
All United Nations activities concern peace and security in one respect or another, and they require an efficiently functioning Organization. The work on reforming and revitalizing the United Nations continues, largely thanks to dedicated efforts by the Secretary-General and his staff. This process must be carried further.
Progress in the reform work depends on the loyalty of Member States to the world Organization. The United Nations must not be forced to struggle with an acute financial crisis at a time when great and urgent tasks require its attention. All Member States must fulfil their financial obligations laid down in the Charter. We are gratified to note that the United States intends to change its position on this matter, as did the Soviet Union some time ago.
It is imperative that Member states establish a sound and lasting financial basis for the world Organization's activities. Sweden has actively participated in discussions with the Secretary-General on solutions to both the short-term and the long-term problems. We are prepared to continue these discussions and accept our share of the responsibility in order to overcome the crisis.
Sweden earlier put forward ideas for a more even scale of assessment. This would be one way of making the Organization less vulnerable.
No conflicts have been finally settled anywhere during 1988. We know how easily relapses into earlier conflict patterns occur and how quickly the international climate may change. But the global challenges we are facing are of such a scale that this time we cannot afford to return to the antagonisms that permeated and divided the world community for so long. The utmost efforts are required of all United Nations members to strengthen and develop the positive trend that has characterized 1988. Let us all contribute to making this year a turning point in the aspirations both to live in peace and to build a United Nations capable of upholding respect for international law and coping with the threats to our survival. In these endeavours there is no alternative to a strong global organization.
In closing, I should like to quote the late Swedish Prime Minister, Olof Palme, who said:
"we look at our world today and remain convinced that the United Nations is only at the beginning of its history." (A/40/PV.43, p. 64)
